James R. Cooper, Judge, concurring in part, dissenting in part. I concur in the maj ority opinion insofar as it reverses the convictions of the appellants Baird and Heimeyer because of the prejudicial error inherent in the introduction of the list of magazine titles. I respectfully dissent from the majority’s affirmance of the appellant Forgy’s conviction when that same error is present as to him. Although the majority says it, I disagree that the admitted error was “harmless beyond a reasonable doubt.” Two slightly inconsistent rules apply where error occurs in a criminal case: first, the Arkansas Supreme Court has stated that to reverse in a criminal case, the error must be prejudicial, not harmless, and that the appellant must demonstrate error. Wilson v. State, 272 Ark. 361, 614 S.W.2d 663 (1981). However, the Supreme Court has also stated that, “[Ojur settled rule is that error is presumed to be prejudicial unless we can say with confidence that it was not. “Vaughn and Wilkins v. State, 252 Ark. 505, 479 S.W.2d 873 (1972). Whichever rule one chooses to apply, I think that the introduction of the list was just as much a prejudicial error as to Forgy as it was to the other two appellants. Although there is other evidence against Forgy, I am unwilling to agree that, with confidence, this Court should say that the error was harmless. I would reverse and remand for a new trial for Forgy, as the majority has seen fit to do as to Baird and Heimeyer.